Appeal from decision and award of the Workmen’s Compensation Board. Claimant, sixty-live years q]d, was employed as a stationary engineer. Pn January 23, 1948, he climbed a twelve-foot ladder to adjust a large steam valve. It was the first time he had adjusted this valve which was the largest in the plant. .To reach it claimant had to stretch and reash. The temperature where the valve was located was from 110 degrees to 120 degrees Fahrenheit. This was twenty-five degrees hqtter than at the lower levels of the room. Claimant said in one part of his testimony that while adjusting the valve he became dizzy and the board could have found this. Ten minutes later, while doing some work requiring no effort he had a sensation “ like a shock ” and paralysis. Medipal opinion treated this as part of a continuous physical process 'which began when claimant suffered the dizziness while working pn the valve. There is medical opinion associating the additional strain and heat under the conditions of this work with the injury. This is an “ accident ”. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.